The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 3/11/2022.
Claims 1, 10 and 19 are amended. Claims 5-8 and 14-17 are cancelled.
Claims 1-4, 9-13 and 18-26 are pending.
Claims 1-4, 9-13 and 18-26 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
Response to Arguments
7. Applicant`s arguments filed March 11, 2022 have been fully considered but they are not persuasive with respect to prior art rejection.
8. Applicant`s arguments have been considered but are not persuasive, As per independent claims 1, Applicant argued that Wallin does not appear to explicitly disclose “determining a set of replication parameters to consider based on input by a user, a particular replication type based on input by the used and when executing the resulting particular replication type at the resulting particular replication destination, nitifying a completion message to the user”, Examiner relies on a newly cited reference Kelley to teach these limitations.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “based on input by the user” (line 10 of claim 1 as an example), where it is unclear if this is the same input of line 4, claim 1 or a different input.
Claims 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “from a user”, where it is unclear if this is the same user of claims 9 and 18 or a different input.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 


11.	Claims 1, 2, 4, 10, 11, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al.  (US PGPUB 2019/0096262 hereinafter referred to as Yoshida), in view of Kohli et al. (US 11,030,557 hereinafter referred to as Kohli), in view of Sano et al. (US PGPUB 2010/0185766 hereinafter referred to as Sano) and further in view of Kelley et al. (US PGPUB 2013/0275736 hereinafter referred to as Kelley) .
As per independent claim 1, Yoshida discloses a  computer implemented method of estimating replication completion time [(Paragraphs 0036-0043 and 0053; FIGs. 1 and 6-8 and their related text) wherein Yoshida teaches calculatine estimating completion time for replication to correspond to the claimed limitation], the method comprising: creating a historical dataset of prior replication data [(Paragraphs 0008, 0035-0043 and 0046; FIGs. 1 and 6-8 and their related text) wherein Yoshida teaches storing the past execution history in the first storage unit 30  to correspond to the claimed limitation]; determining a set of replication parameters to consider [(Paragraphs 0036-0043 and 0053; FIGs. 1 and 6-8 and their related text) wherein Yoshida teaches different calculations unit to include several parameters to estimate the replication time such as avarage data write amount per hour in the past, past average time period to correspond to the claimed limitation]; inputting the historical dataset and the set of replication parameters to a replication completion time estimator module [(Paragraphs 0036-0043  and 0045-0053; FIGs. 1 ; generating a resulting replication completion time prediction based on the historical dataset and the set of replication parameters [(Paragraphs 0036-0043  and 0045-0053; FIGs. 1 and 6-8 and their related text) wherein Yoshida teaches the first calculation unit 22 calculates for each of the storage nodes 3 an estimated time period taken by the proxy server 2 to read data from the storage node 3. For the calculation of the estimated time period, Tg calculated from the following equation is used. 
Tg = data amount / g performance .times. Wgs .times. ( 1 + Mgn .times. Mpn ( Mgn + Mpn ) 2 ) ( 2 ) 
In this equation, g performance represents the performance of the read processing at each of the storage nodes 3 and is, for example, an average data read amount per hour in the past. The g performance is calculated in advance using the following equation based on a processing result in a certain time period and is updated at the time the completion of the reference processing. 

Wgs=the last Wgs+(Tgr-Tg).times.(Tg/Tgr) (2-1)  to correspond to the claimed limitation]. 
Yoshida does not appear to explicitly disclose generating a confidence prediction corresponding to the replication completion time prediction.
However, Kohli discloses generating a confidence prediction corresponding to the replication completion time prediction [(Column 6, lines 1-22 and Column 14, lines 18-29; FIGs. 1, 3 and 7) where Kohli teaches arrival time prediction component 132 may provide current data (e.g., a schedule in a file 150, an open purchase order) as input to trained machine learning model 190 and may run trained machine learning model 190 on the input to obtain one or more outputs. As described in detail below with respect to FIG. 7, arrival time prediction component 132 may be capable of extracting a predicted arrival time 154 from the output of the trained machine learning model 190 and extracting confidence data from the output that indicates a level of confidence that the one or more components are to arrive at the predicted arrival time 154. The arrival time prediction component 132 may use the confidence data to decide to cause modification of the schedule in the file 150 (e.g., change a date of an order placement for the one or more components) based on the predicted arrival time 154, where it will be obvious to one of ordinary skill in the art to modify the system of Yoshida to include .
Yoshida and Kohli are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Yoshida and Kohli before him or her, to modify the method of Yoshida to include the confidence level generation by the machine learning model based on the predicted time of Kohli because it will enhance latency.
The motivation for doing so would be for [“eliminates the energy consumption, eliminates the reduction in bandwidth, and eliminates increase in latency” (Column 2, lines 57-67 by Kohli)].
Yoshida does not appear to explicitly disclose generating a plurality of replication completion time predictions based on the historical dataset and the set of replication parameters, each replication completion time prediction corresponding to a particular potential replication destination and a particular replication type; executing a resulting particular replication type at a resulting particular replication destination based on the confidence prediction corresponding to the replication completion time predictions for each potential replication destination and replication type.
However, Sano discloses generating a plurality of replication completion time predictions based on the set of replication parameters [(Paragraphs 0189-0195, 0203-0205 and 0211; FIGs. 1, 5 and 19) where Sano teaches where the , each replication completion time prediction corresponding to a particular potential replication destination and a particular replication type [(Paragraphs 0189-0195, 0203-0205 and 0211; FIGs. 1, 5 and 19) where Sano teaches where the message processing unit 220a corresponds to the message processing unit 220 of FIG. 5. In addition to the function of the message processing unit 220, the message processing unit 220a generates a message for indicating an all process completion estimated time based on information acquired from the processing time estimating unit 250. The message may be called a "completion The processing time estimating unit 250 averages the times required for processing the requests with the same processing content to calculate the processing times of the requests, where the server management table 111b includes a field indicating server names, a field indicating IP addresses, a field indicating states, a field indicating load values, a field indicating all process completion estimated times, where estimated times of the completion of all processes of requests allocated to the servers are set in the field indicating all process completion estimated times. Further, the allocation server determination unit 140a refers to the all process completion estimated time of the server management table 111b and identifies the server among the extracted servers in which all processes are most lately completed. Thus, the server B is identified to correspond to the claimed limitation], executing a resulting particular replication type at a resulting particular replication destination based on the confidence prediction corresponding to the replication completion time predictions for each potential replication destination and replication type [(Paragraphs 0189-0195, 0203-0207 and 0211; FIGs. 1, 5 and 19) where Sano teaches where the allocation server determination unit 140a refers to the all process completion estimated time of the server management table 111b and identifies the server among the extracted servers in which all processes are most lately completed. Thus, the server B is identified. [Step S45] The allocation server determination unit 140a determines the identified server as the allocation destination of .
Yoshida/Kohli and Sano are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Yoshida/Kohli and Sano before him or her, to modify the method of Yoshida/Kohli to include the plurality of completion time predictions of Sano because it will enhance load distribution.
The motivation for doing so would be for [“Distributing the load this way can improve the responsiveness of the servers” (Paragraph 0006  by Sano)].
Yoshida does not appear to explicitly disclose determining a set of replication parameters to consider based on input by a user, a particular replication type based on input by the used and when executing the resulting particular replication type at the resulting particular replication destination, nitifying a completion message to the user.
However, Kohli discloses determining a set of replication parameters to consider based on input by a user, a particular replication type based on input by the used [(Paragraphs 0105 and 0123; FIGs. 1 and 4) where Kelley teaches a user may input configuration parameters into the device configuration tool 404 to configure the end device 400. The device configuration tool 404 may provide user authentication and/or authorization in order to program the end device 400, where it will be obvious to one of ordinary skill in the art to modify the system of Yoshida to include the user input ; and when executing the resulting particular replication type at the resulting particular replication destination, notifying a completion message to the user [(Paragraphs 0105 and 0131; FIGs. 1 and 9E) where Kelley teaches where the end device 910 may provide a notification to the end device NIC 908 when the implementation is complete (984). The NIC 908 may retrieve the results and/or completion status at 986 and log the results and/or status at 988. The end device NIC 908 may provide a notification to the collector(s) 906 when the implementation is complete (990). The collector(s) 906 may retrieve the results and/or completion status at 991 (e.g., for each end device 910) and log the results and/or status at 992. The collector(s) 906 may provide a notification to the head-end 904 when the implementation is complete (993). The head-end 904 may retrieve the results and/or completion status at 995 (e.g., from each collector 906 for each device 910) and log the results and/or status at 995. At 996, the head-end 904 may update each configuration profile state associated with each end device 910 to "completed." A notification may be provided to the user/system 902 at 997, where it will be obvious to one of ordinary skill in the art to modify the system of Yoshida to include the completion notification to the user when the implementation is complete of Kelley to correspond to the claimed limitation].
Yoshida and Kelley are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Yoshida and Kelley 
The motivation for doing so would be for [“improve reliability” (Paragraph 0009 by Kelley)].
Therefore, it would have been obvious to combine Yoshida, Kohli, Sano and Kelley to obtain the invention as specified in the instant claim.
As per dependent claim 2, Kohli discloses wherein the confidence prediction includes a lower boundary and an upper boundary corresponding to the replication completion time prediction [(Column 6, lines 1-22 and Column 14, lines 18-29; FIGs. 1, 3 and 7) where Kohli teaches arrival time prediction component 132 may provide current data (e.g., a schedule in a file 150, an open purchase order) as input to trained machine learning model 190 and may run trained machine learning model 190 on the input to obtain one or more outputs. As described in detail below with respect to FIG. 7, arrival time prediction component 132 may be capable of extracting a predicted arrival time 154 from the output of the trained machine learning model 190 and extracting confidence data from the output that indicates a level of confidence that the one or more components are to arrive at the predicted arrival time 154. The arrival time prediction component 132 may use the confidence data to decide to cause modification of the schedule in the file 150 (e.g., change a date of an order placement for the one or more components) based on the predicted arrival time 154, where the confidence data may include or indicate a level of confidence of one or more components arriving at the predicted arrival time 154. In one example, the level of confidence is a real number between 0 and 1 inclusive, where 0 indicates no confidence of the one or more components arriving at the predicted arrival time 154 and 1 indicates absolute confidence of the one or more components arriving at the predicted arrival time 154 to correspond to the claimed limitation].
As per dependent claim 4, Kohli discloses rejecting a replication completion time prediction if it falls outside the lower boundary or the upper boundary [(Column 6, lines 1-22 and Column 14, lines 18-29; FIGs. 1, 3 and 7) where Kohli teaches arrival time prediction component 132 may provide current data (e.g., a schedule in a file 150, an open purchase order) as input to trained machine learning model 190 and may run trained machine learning model 190 on the input to obtain one or more outputs. As described in detail below with respect to FIG. 7, arrival time prediction component 132 may be capable of extracting a predicted arrival time 154 from the output of the trained machine learning model 190 and extracting confidence data from the output that indicates a level of confidence that the one or more components are to arrive at the predicted arrival time 154. The arrival time prediction component 132 may use the confidence data to decide to cause modification of the schedule in the file 150 (e.g., change a date of an order placement for the one or more components) based on the predicted arrival time 154, where the confidence data may include or indicate a level of confidence of one or more components arriving at the predicted arrival time 154. In one example, the level of confidence is a real number between 0 and 1 inclusive, where 0 indicates no confidence of the one or more components arriving at the predicted arrival time 154 and 1 indicates absolute confidence of the one or more components arriving at the predicted arrival time 154 to correspond to the claimed limitation].
As for independent claims 10 and 19, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for dependent claims 11 and 20, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for dependent claim 13, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
Claims 3 and 12 are rejected under 35 U.S.C. 103(a) as being disclosed by Yoshida/Kohli/Sano/Kelley, as applied to claims 1 and 10, and further in view of Joshi et al.  (US PGPUB 2016/0072891 hereinafter referred to as Joshi).
As per dependent claim 3, Yoshida/Kohli discloses the computer implemented method of claim 1.  
Yoshida/Kohli does not appear to explicitly disclose wherein the confidence prediction includes a percentage calculation that an actual completion time will fall within the lower boundary and the upper boundary.
However, Joshi discloses wherein the confidence prediction includes a percentage calculation that an actual completion time will fall within the lower boundary and the upper boundary [(Paragraphs 0090; FIGs. 1-2) wherein Joshi discloses where computer 120-1 may calculate the price-duration range of the insurance associated with the environmental condition (such as insurance for flood damage, fire damage, theft, etc.) in environment 112-1 necessary for profitability of the insurance (on a statistical or an absolute basis) based on the determined probability and the estimated cost associated with the insurance. For example, given fixed and variable .
Yoshida/Kohli and Joshi are analogous art because they are from the same field of endeavor of environment monitoring.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Yoshida/Kohli and Joshi before him or her, to modify the method of Yoshida/Kohli to include the predictive analysis of Rosenberg because it will enhance migration time estimation.
The motivation for doing so would be [“ to improve the service (e.g., the service may be more cost effective for the entity), which may increase customer satisfaction with the environmental monitoring device and/or the system, and/or the monitored environment” (Paragraph 0066 by Joshi)].
 Therefore, it would have been obvious to combine Yoshida/Kohli and Joshi to obtain the invention as specified in the instant claim.
As for claim 12, the applicant is directed to the rejections to claim 9 set forth above, as they are rejected based on the same rationale.
Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being disclosed by Yoshida/Kohli/Sano/Kelley, as applied to claims 1 and 10, and further in view of Cronin et al.  (US PGPUB 2014/0278754 hereinafter referred to as Cronin).
As per dependent claim 9, Yoshida/Kohli discloses the computer implemented method of claim 1.  
Yoshida/Kohli does not appear to explicitly disclose generating and displaying a graphical representation of the replication completion time prediction and the confidence prediction using a graphical user interface.
However, Cronin discloses generating and displaying a graphical representation of the replication completion time prediction and the confidence prediction using a graphical user interface [(Paragraph 0485) wherein Cronin teaches displaying a user controllable minimum confidence threshold at a Graphical User Interface (GUI) displaying the tabular dataset as output to the user within a spreadsheet or table; and displaying a maximum fill percentage for the GUI, in which the maximum fill percentage corresponds to a sum of all known values and all null values returning a predicted value with a confidence indicator in excess of the user controllable minimum confidence threshold as a percentage of a sum of all null values and all known values, where the teaching of generating and displaying predictive values with confidence indicator of Cronin to correspond to the claimed limitation].

Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Yoshida/Kohli and Cronin before him or her, to modify the method of Yoshida/Kohli to include the predictive analysis of Cronin because it will enhance time estimation display.
The motivation for doing so would be [“ Efficiency and robustness is improved through use of algorithms described” (Paragraph 0143 by Cronin)].
 Therefore, it would have been obvious to combine Yoshida/Kohli and Cronin to obtain the invention as specified in the instant claim.
As for claim 18, the applicant is directed to the rejections to claim 9 set forth above, as they are rejected based on the same rationale.
Claims 21, 23 and 26 are rejected under 35 U.S.C. 103(a) as being disclosed by Yoshida/Kohli/Sano/Kelley, as applied to claims 1, 10 and 19, and further in view of Romano et al.  (“Conformalized Quantile Regression” hereinafter referred to as Romano).
As per dependent claim 21, Yoshida/Kohli/Sano discloses the method as in claim 1.  
Yoshida/Kohli/Sano does not appear to explicitly disclose wherein generating the plurality of replication completion time predictions includes using a conformal quantile regressor.
However, Romano discloses wherein generating the plurality of replication completion time predictions includes using a conformal quantile regressor .
Yoshida/Kohli/Sano and Romano are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Yoshida/Kohli and Romano before him or her, to modify the method of Yoshida/Kohli to include the conformal quantile regressor prediction method of Romano because it will enhance time estimation.
The motivation for doing so would be [“ the conformalized prediction
interval is guaranteed to satisfy the coverage requirement (1) regardless of the choice or accuracy of the quantile regression estimator” (Summary and Outline by Romano)].
 Therefore, it would have been obvious to combine Yoshida/Kohli and Romano to obtain the invention as specified in the instant claim.
As for claims 23 and 26, the applicant is directed to the rejections to claim 21 set forth above, as they are rejected based on the same rationale.
Claims 22 and 24 are rejected under 35 U.S.C. 103(a) as being disclosed by Yoshida/Kohli/Sano/Kelley, as applied to claims 9 and 18, and further in view of Yehuda et al.  (US 7,376,898 referred to as Yehuda).
As per dependent claim 22, Yoshida/Kohli/Sano discloses the method as in claim 9.  
Yoshida/Kohli/Sano does not appear to explicitly disclose wherein executing the particular replication type at a particular replication destination includes receiving a selection via the graphical user interface of the particular replication type and replication destination from a user.
However, Yehuda discloses wherein executing the particular replication type at a particular replication destination includes receiving a selection via the graphical user interface of the particular replication type and replication destination from a user [(Column 5, lines 14-41) where Yehuda teaches where the graphical user interface includes a pull-down menu of functional options associated with the selected vendor type. The pull-down menu of functional options includes: i) a function to display physically connected storage system resources associated with the at least one host resource for the selected vendor type, ii) a function to display all storage devices in the network associated with the selected vendor type, and iii) a function to display physically unconnected storage systems resources associated with the at least one host resource for the selected vendor type. Thus, a user has wide flexibility in determining which target storage system resources and corresponding storage devices therein will be displayed for viewing. The processing device receives a signal identifying a particular user selected storage system resource of a particular vendor type. For the particular user selected storage system resource, the graphical user interface displays access ports associated with the selected storage system of the selected vendor type. The access ports identify communication ports through which host resources may access corresponding storage devices (e.g., logical storage segments) in the particular user selected storage system resource. In one application, the graphical user interface enables a user to modify a selection of the displayed access ports so that a network manager can identify which of the selected host resources is able to access or not access the particular user selected storage system resource through the selected access ports, where it will be obvious to one of ordinary skill in the art to modify the executing the particular replication type at a particular replication destination of Yoshida/Kohli/Sano to include the receiving a selection via the graphical user interface of the particular replication type and replication destination from a user to correspond to the claimed limitation].
Yoshida/Kohli/Sano and Yehuda are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Yoshida/Kohli and Romano before him or her, to modify the method of Yoshida/Kohli to include the user selection of Yehuda because it will enhance time estimation.

 Therefore, it would have been obvious to combine Yoshida/Kohli and Yehuda to obtain the invention as specified in the instant claim.
As for claims 24, the applicant is directed to the rejections to claim 22 set forth above, as they are rejected based on the same rationale.
Claim 25 is rejected under 35 U.S.C. 103(a) as being disclosed by Yoshida/Kohli/Sano/Kelley, as applied to claim 19, and further in view of Cronin in view of Yehuda.
As per dependent claim 25, Yoshida/Kohli discloses the non-transitory computer-readable medium as in claim 19.  
Yoshida/Kohli does not appear to explicitly disclose generating and displaying a graphical representation of the replication completion time prediction and the confidence prediction using a graphical user interface.
However, Cronin discloses generating and displaying a graphical representation of the replication completion time prediction and the confidence prediction using a graphical user interface [(Paragraph 0485) wherein Cronin teaches displaying a user controllable minimum confidence threshold at a Graphical User Interface (GUI) displaying the tabular dataset as output to the user within a spreadsheet or table; and displaying a maximum fill percentage for the GUI, in which the maximum fill percentage corresponds to a sum of all known values and all null values returning a predicted value with a confidence indicator in excess of the user .
Yoshida/Kohli and Cronin are analogous art because they are from the same field of endeavor of predictive storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Yoshida/Kohli and Cronin before him or her, to modify the method of Yoshida/Kohli to include the predictive analysis of Cronin because it will enhance time estimation display.
The motivation for doing so would be [“ Efficiency and robustness is improved through use of algorithms described” (Paragraph 0143 by Cronin)].
Yoshida/Kohli/Sano does not appear to explicitly disclose wherein executing the particular replication type at a particular replication destination includes receiving a selection via the graphical user interface of the particular replication type and replication destination from a user.
However, Yehuda discloses wherein executing the particular replication type at a particular replication destination includes receiving a selection via the graphical user interface of the particular replication type and replication destination from a user [(Column 5, lines 14-41) where Yehuda teaches where the graphical user interface includes a pull-down menu of functional options associated with the selected vendor type. The pull-down menu of functional options includes: i) a function to display physically connected storage system resources associated with the at least one host resource for the selected vendor type, ii) a function to display all a user has wide flexibility in determining which target storage system resources and corresponding storage devices therein will be displayed for viewing. The processing device receives a signal identifying a particular user selected storage system resource of a particular vendor type. For the particular user selected storage system resource, the graphical user interface displays access ports associated with the selected storage system of the selected vendor type. The access ports identify communication ports through which host resources may access corresponding storage devices (e.g., logical storage segments) in the particular user selected storage system resource. In one application, the graphical user interface enables a user to modify a selection of the displayed access ports so that a network manager can identify which of the selected host resources is able to access or not access the particular user selected storage system resource through the selected access ports, where it will be obvious to one of ordinary skill in the art to modify the executing the particular replication type at a particular replication destination of Yoshida/Kohli/Sano to include the receiving a selection via the graphical user interface of the particular replication type and replication destination from a user to correspond to the claimed limitation].
Yoshida/Kohli/Sano and Yehuda are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Yoshida/Kohli and 
The motivation for doing so would be [“ to learn additional network management software applications may allow expansion of an initially small storage system to include storage system resources from multiple vendors” (Column 2, lines 40-44 by Yehuda)].
 Therefore, it would have been obvious to combine Yoshida/Kohli/Cronin and Yehuda to obtain the invention as specified in the instant claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135